 

Exhibit 10.1(e)

 

INSIDER LETTER AGREEMENT

 

June 10, 2015

 

Electrum Special Acquisition Corporation
c/o The Electrum Group LLC

700 Madison Avenue, 5th Floor
New York, NY 10065

 

Cantor Fitzgerald & Co.
499 Park Avenue
New York, New York 10022

 

Re:  Initial Public Offering:

 

This letter (“Letter Agreement”) is being delivered to you in accordance with
the Underwriting Agreement (the “Underwriting Agreement”) entered into by and
between Electrum Special Acquisition Corporation, a British Virgin Islands
company (the “Company”), and Cantor Fitzgerald & Co., as representative (the
“Representative”) of the several Underwriters named in Schedule I thereto (the
“Underwriters”), relating to an underwritten initial public offering (the “IPO”)
of the Company’s units (the “Units”), each comprised of one ordinary share of
the Company, no par value (the “Ordinary Shares”), and one warrant (“Warrant”)
to purchase one-half of one Ordinary Share at a price of $5.75 per half share,
subject to adjustment. The Units shall be sold in the IPO pursuant to a
registration statement on Form S-1 (the “Registration Statement”) and prospectus
(the “Prospectus”) filed with the Securities and Exchange Commission (the “SEC”)
as described in the Company’s final prospectus (the “Prospectus”). Certain
capitalized terms used herein are defined in paragraph 13 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.          If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all Ordinary Shares beneficially owned by
him, her or it, whether acquired before, in or after the IPO, in favor of such
Business Combination.

 

2.          (a) In the event that the Company fails to consummate a Business
Combination within 24 months from the closing of the IPO, the undersigned shall
take all reasonable steps to (i) cause the Company to cease all operations
except for the purpose of winding up, (ii) as promptly as possible, but no more
than ten business days after the expiration of such period, cause the Trust
Fund, including interest (which interest shall be net of taxes payable and less
up to $50,000 of interest to pay dissolution expenses) to be liquidated and
distributed to the holders of IPO Shares and (iii) as promptly as reasonably
possible following such redemption, subject to the approval of the Company’s
remaining holders of Ordinary Shares and the Board of Directors, cause the
Company to dissolve and liquidate, subject (in the case of (ii) and (iii) above)
to the Company’s obligations to provide for claims of creditors and the
requirements of other applicable laws.

 

(b)        The undersigned hereby waives any and all right, title, interest or
claim of any kind in or to any distribution of the Trust Fund and any remaining
net assets of the Company as a result of such liquidation with respect to his,
her or its Insider Shares (“Claim”) and hereby waives any Claim the undersigned
may have in the future as a result of, or arising out of, any contracts or
agreements with the Company and will not seek recourse against the Trust Fund
for any reason whatsoever.

 

3.          (a) The undersigned agrees that he, she or it shall not effectuate a
Transfer of the Insider Shares until the earlier to occur of (i) one year after
the date of the consummation of a Business Combination or (ii) 150 days after
the Business Combination, the closing price of the Company’s Ordinary Shares
equals or exceeds $12.00 per share (as adjusted for share splits, share
dividends, reorganizations and recapitalizations) for any 20 trading days within
any 30 trading day period (the “Lock-up”).

 

 

 

 

(b)        Notwithstanding the foregoing, the Lock-up restrictions will be
removed earlier if, after a Business Combination, the Company consummate a
subsequent (i) liquidation, merger, share exchange or other similar transaction
which results in all of the Company’s shareholders having the right to exchange
their ordinary shares for cash, securities or other property or (ii)
consolidation, merger or other change in the majority of the Company’s
management team.

 

(c)        Notwithstanding the provisions set forth in this paragraph 3,
Transfers of the Insider Shares are permitted to (i) amongst other holders of
Insider Shares, to the Company’s officers, directors and employees or to the
undersigned’s officers, directors, members, employees and affiliates, (ii) to
the undersigned’s relatives and trusts for estate planning purposes, (iii) by
virtue of the laws of descent and distribution upon death, (iv) pursuant to a
qualified domestic relations order, (v) by certain pledges to secure obligations
incurred in connection with purchases of the Company’s securities, (vi) by
private sales made at or prior to the consummation of a Business Combination at
prices no greater than the price at which the securities were originally
purchased or (vii) to the Company for no value for cancellation in connection
with the consummation of a Business Combination, in each case (except for clause
vii) where the transferee agrees to the terms of the Lock-up, but will retain
all other rights as the Company’s shareholders, including, without limitation,
the right to vote his, her or its Ordinary Shares and the right to receive cash
dividends, if declared. If dividends are declared and payable in Ordinary
Shares, such dividends will also be subject to the Lock-up.

 

4.          In order to minimize potential conflicts of interest which may arise
from multiple affiliations, the undersigned agrees to present to the Company for
its consideration, prior to presentation to any other person or entity, any
suitable opportunity to acquire a target business, until the earlier of the
consummation by the Company of a Business Combination or the liquidation of the
Company, subject to any pre-existing fiduciary or contractual obligations the
undersigned might have.

 

5.          The undersigned acknowledges and agrees that prior to entering into
a Business Combination with a target business that is affiliated with the
undersigned or any Insiders of the Company or their affiliates, including any
company that is a portfolio company of, or otherwise affiliated with, or has
received financial investment from, an entity with which the undersigned or any
Insider or their affiliates is affiliated, such transaction must be approved by
a majority of the Company’s disinterested independent directors and the Company
must obtain an opinion from an independent investment banking firm that such
Business Combination is fair to the Company’s unaffiliated shareholders from a
financial point of view.

 

6.          Neither the undersigned, nor any family member of the undersigned,
nor any affiliate of the undersigned will be entitled to receive and will not
accept any compensation or other cash payment for services rendered prior to, or
in connection with the consummation of the Business Combination. Notwithstanding
the foregoing, the undersigned and any affiliates of the undersigned shall be
entitled to reimbursement from the Company for their out-of-pocket expenses
incurred in connection with identifying, investigating and consummating a
Business Combination.

 

7.          Neither the undersigned, nor any member of the family of the
undersigned, nor any affiliate of the undersigned, will be entitled to receive
or accept a finder’s fee or any other compensation in the event the undersigned,
or any member of the family of the undersigned or any affiliate of the
undersigned originates a Business Combination.

 

8.          The undersigned agrees to be a director of the Company until the
earlier of the consummation by the Company of a Business Combination or the
liquidation of the Company. The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all material respects, does not omit any material information with respect to
the undersigned’s biography and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933 (the “Securities Act”). The undersigned’s Director and
Officer General Questionnaire previously furnished to the Company is true and
accurate in all material respects. The undersigned represents and warrants that:

 

(a)he, she or it has never had a petition under the federal bankruptcy laws or
any state or foreign insolvency law been filed by or against (i) him, her or it
or any partnership in which he, she or it was a general partner at or within two
years before the time of filing; or (ii) any corporation or business association
of which he, she or it was an executive officer at or within two years before
the time of such filing;

 

2

 

 

(b)he, she or it has never had a receiver, fiscal agent or similar officer been
appointed by a court for his, her or its business or property, or any such
partnership;

 

(c)he, she or it has never been convicted of fraud in a civil or criminal
proceeding;

 

(d)he, she or it has never been convicted in a criminal proceeding or named the
subject of a pending criminal proceeding (excluding traffic violations and minor
offenses);

 

(e)he, she or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting
him/her/it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 

(f)he, she or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days his,
her or its right to engage in any activity described in paragraph 9(e)(i) above,
or to be associated with persons engaged in any such activity;

 

(g)he, she or it has never been found by a court of competent jurisdiction in a
civil action or by the SEC to have violated any federal or state, or foreign
securities law, where the judgment in such civil action or finding by the SEC
has not been subsequently reversed, suspended or vacated;

 

(h)he, she or it has never been found by a court of competent jurisdiction in a
civil action or by the CFTC to have violated any federal commodities law, where
the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

(i)he, she or it has never been the subject of, or a party to, any federal,
state or foreign judicial or administrative order, judgment, decree or finding,
not subsequently reversed, suspended or vacated, relating to an alleged
violation of (i) any federal, state or foreign securities or commodities law or
regulation, (ii) any law or regulation respecting financial institutions or
insurance companies including, but not limited to, a temporary or permanent
injunction, order of disgorgement or restitution, civil money penalty or
temporary or permanent cease-and desist order, or removal or prohibition order
or (iii) any law or regulation prohibiting mail or wire fraud or fraud in
connection with any business entity;

 

(j)he, she or it has never been the subject of, or party to, any sanction or
order, not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)he, she or it has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 

3

 

 

(l)he, she or it was never subject to a final order of a state or foreign
securities commission (or an agency of officer of a state performing like
functions); a state or foreign authority that supervises or examines banks,
savings associations, or credit unions; a state or foreign insurance commission
(or an agency or officer of a state performing like functions); an appropriate
federal or foreign banking agency; the CFTC; or the National Credit Union
Administration that is based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct;

 

(m)he, she or it has never been subject to any order, judgment or decree of any
court of competent jurisdiction, that, at the time of such sale, restrained or
enjoined him, her or it from engaging or continuing to engage in any conduct or
practice: (i) in connection with the purchase or sale of any security; (ii)
involving the making of any false filing with the SEC; or (iii) arising out of
the conduct of the business of an underwriter, broker, dealer, municipal
securities dealer, investment adviser or paid solicitor of purchasers of
securities;

 

(n)he, she or it has never been subject to any order of the SEC or any foreign
regulatory agency with similar functions that orders him, her or it to cease and
desist from committing or causing a future violation of: (i) any scienter-based
anti-fraud provision of the foreign or federal securities laws, including, but
not limited to, Section 17(a)(1) of the Securities Act, Section 10(b) of the
Exchange Act and Rule 10b-5 thereunder, and Section 206(1) of the Advisers Act
or any other rule or regulation thereunder; or (ii) Section 5 of the Securities
Act;

 

(o)he, she or it has never been named as an underwriter in any registration
statement or Regulation A offering statement filed with the SEC or any foreign
regulatory agency with similar function that was the subject of a refusal order,
stop order, or order suspending the Regulation A exemption, or is, currently,
the subject of an investigation or proceeding to determine whether a stop order
or suspension order should be issued;

 

(p)he, she or it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)he, she or it is not subject to a final order of a state securities
commission (or an agency of officer of a state performing like functions); a
state authority that supervises or examines banks, savings associations, or
credit unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the CFTC; or
the National Credit Union Administration that bars the Insider from: (i)
association with an entity regulated by such commission, authority, agency or
officer; (ii) engaging in the business of securities, insurance or banking; or
(iii) engaging in savings association or credit union activities;

 

(r)he, she or it is not subject to an order of the SEC entered pursuant to
section 15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange
Act”) or section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the
“Advisers Act”) that: (i) suspends or revokes the undersigned’s registration as
a broker, dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the Insider from being associated
with any entity or from participating in the offering of any penny stock; and

 

(s)he, she or it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

9.          The undersigned has full right and power, without violating any
agreement by which he, she or it is bound (including, without limitation, any
non-competition or non-solicitation with any employer or former employer), to
enter into this Letter Agreement and to serve and hold the current
position/title of the Company, as applicable.

 

4

 

 

10.        The undersigned hereby waives his, her or its right to exercise
redemption rights with respect to any Ordinary Shares owned or to be owned by
the undersigned, directly or indirectly, whether purchased prior to the IPO, in
the IPO or in the aftermarket, and agrees that he, she or it will not seek
redemption with respect to or otherwise sell such shares to the Company in
connection with any Business Combination.

 

11.        The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Memorandum and Articles of Association with respect to pre
Business Combination activities prior to the consummation of a Business
Combination that would affect the substance or timing of the Company’s
obligations to redeem 100% of the Ordinary Shares if the Company does not
complete a Business Combination with 24 months of the closing of the IPO, unless
the Company provides dissenting holders of IPO Ordinary Shares with the
opportunity to redeem their IPO Shares in connection with any such vote.

 

12.        This Letter Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.  The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submits to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive, and
(ii) waives any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

13.        As used herein, (i) a “Business Combination” shall mean a share
exchange, share reconstruction and amalgamation, purchasing all or substantially
all of the assets of, entering into contractual arrangements, or engaging in any
other similar business combination with one or more businesses or entities; (ii)
“Memorandum and Articles of Association” shall mean the Company’s Amended and
Restated Memorandum and Articles of Association, as the same shall be amended
from time to time; (iii) “Insiders” shall mean all officers, directors and
shareholders of the Company immediately prior to the IPO; (iv) “Insider Shares”
shall mean all of the Ordinary Shares of the Company acquired by the undersigned
prior to the consummation of the IPO; (v) “IPO Shares” shall mean the Ordinary
Shares issued in the Company’s IPO; (vi) “Trust Fund” shall mean the trust fund
into which a portion of the net proceeds of the Company’s IPO will be deposited;
and (vii) “Transfer” shall mean the (a) sale of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, amended, and the rules and
regulations of the SEC promulgated thereunder with respect to any security,
whether any such transaction is to be settled by delivery of such securities, in
cash or otherwise, or (c) public announcement of any intention to effect any
transaction specified in clause (a) and (b).

 

14.        Any notice, consent or request to be given in connection with any of
the terms or provisions of this letter agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

15.        No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph 15
shall be void and ineffectual and shall not operate to transfer or assign any
interest or title to the purported assignee. This Letter Agreement shall be
binding on the parties hereto and any successors and assigns thereof.

 

16.        This Letter Agreement shall terminate on the earlier of (i) the
expiration of the Lock-up or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the IPO is not consummated and closed by October 31, 2015.

 

17.        The undersigned acknowledges and understands that the Underwriters
and the Company will rely upon the agreements, representations and warranties
set forth herein in proceeding with the IPO.

 

[Signature Page Follows]

 

5

 

 

  Sincerely,       Dwight W. Anderson   Print Name of Insider       /s/ Dwight
W. Anderson   Signature

 

Acknowledged and Agreed:

 

ELECTRUM SPECIAL ACQUISITION CORPORATION       By: /s/ Eric N. Vincent     Name:
Eric N. Vincent     Title:   Chief Executive Officer  

 

[Signature Page to Insider Letter]

 

 

 

